Citation Nr: 9914799	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  97-17 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for anxiety neurosis, 
currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for skin disease, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1942 to December 
1944

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1994 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied increased ratings for anxiety 
neurosis, malaria, and a skin condition.  A November 1994 
rating decision granted an increased rating of 10 percent for 
a disease of the skin, however, as that increase does not 
represent a full grant of benefits sought on appeal, this 
claim remains before the Board.

The Board notes that the veteran's spouse submitted a letter, 
dated in March 1999, which was received at the Board, in 
which she notified VA of her disagreement with a February 
1999 rating decision which denied entitlement to special 
monthly compensation based on the need for aid attendance or 
on being housebound.  However, no statement of the case has 
been issued with regard to that issue, and the veteran has 
not perfected an appeal with regard to that issue.  
Therefore, that issue is not before the Board and is referred 
to the RO for the appropriate action.


FINDINGS OF FACT

1.  The veteran's mental disorder is not productive of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

2.  The veteran's mental disorder is productive of no more 
than considerable industrial impairment and no more than 
considerable impairment of the ability to establish and 
maintain effective or favorable relationships.

3.  The evidence of record does not show constant exudation 
or itching, extensive lesions, or marked disfigurement as a 
result of the veteran's service-connected skin disease.

4.  The most recent subsantiated attack of active malaria 
occurred in 1947, and the most recent suspected attack 
occurred in 1948; therefore, the Board finds that the 
evidence does not show that the veteran's malaria has been 
recently active, and there is no evidence of active malaria 
in the past year.

5.  There is no medical evidence of record linking any of the 
veteran's current disabilities to his malaria.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased rating, 
greater than 50 percent for anxiety neurosis are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§ 4.130, Diagnostic Code 9400 (1998).

2.  The criteria for entitlement to an increased rating, 
greater than 10 percent, for skin disease are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§ 4.118, Diagnostic Codes 7800, 7819 (1998).

3.  The criteria for entitlement to an increased 
(compensable) rating for malaria are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, § 4.88, 
Diagnostic Code 6304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased rating for anxiety neurosis.

The veteran contends that his anxiety neurosis is more severe 
than currently evaluated and has increased in severity, 
warranting an increased rating.  After a review of the 
record, the Board finds that the veteran's contentions are 
not supported by the evidence, and his claim is denied.

The veteran established service connection for 
psychoneurosis, anxiety state, with pains in extremities, by 
means of a December 1944 rating decision, which assigned a 50 
percent disability rating.  The rating was reduced to 30 
percent by means of a November 1947 rating decision.  The 
rating was increased to 50 percent by means of a June 1949 
rating decision.  The rating was reduced to 30 percent by 
means of a July 1950 rating decision.  The rating was 
increased to 50 percent by means of a September 1980 rating 
decision.  That rating was continued by a May 1994 rating 
decision, which is the subject of this appeal.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  Mental disorders are evaluated pursuant to the 
criteria found in the General Formula for Rating Disorders, 
and the veteran's anxiety neurosis is rated pursuant to 
Diagnostic Code 9400 of the Schedule.  38 C.F.R. § 4.130 
(1998).  Under those criteria, a rating of 70 percent is 
warranted where the evidence shows occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  A rating of 50 percent is warranted where the 
evidence shows occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130 (1998).

The criteria for evaluation of mental disorders were amended 
during the pendency of the veteran's appeal, effective 
November 7, 1996.  See 61 Fed. Reg. 52700 (Oct. 8, 1996).  
Pursuant to the criteria in effect prior to November 7, 1996, 
a 70 percent rating contemplated that the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired; the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 50 percent rating contemplated that the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired; by 
reason of the psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9400, General Rating Formula for 
Psychoneurotic Disorders (1996).

The United States Court of Veterans Appeals has held that for 
the purpose of appeals, where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should be applied 
unless provided otherwise by statute.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Therefore, the Board will 
evaluate the veteran's symptomatology pursuant to both the 
criteria in effect prior to November 7, 1996, and the 
criteria in effect subsequent to that date, to determine 
which may be more favorable to the veteran.

A March 20, 1994, private physician's record notes that the 
veteran reported that he thought he had bad nerves and that 
was why he was taking Elavil and Valium.  The examiner 
diagnosed anxiety and depression.  The veteran was an 
extremely poor historian.  He said he had a lot of trouble 
remembering things, but was oriented.

A June 7, 1994, private physician's letter notes that the 
veteran had severe chronic obstructive pulmonary disease and 
emphysema, which lead to severe irritability and anxiety.

Another June 7, 1994, private physician's letter notes that 
the veteran had severe end-stage chronic obstructive 
pulmonary disease which precipitated severe anxiety.

A June 21, 1994, private physician's letter notes that the 
veteran had severe end-stage chronic obstructive pulmonary 
disease.  He also suffered from rather severe anxiety which 
was aggravated by his chronic obstructive pulmonary disease.  
He was being treated with Lorazepam for his anxiety.

An October 1994 VA mental disorders examination notes that 
the veteran was 80 years old and served between 1942 and 
1944.  The veteran was seen together with his wife, who 
provided most of the information.  The veteran worked until 
age 62.  He worked at times in a nursery part time and also 
as a maintenance man with the postal service.  He retired at 
that age because of increasing anxiety and, perhaps most 
importantly, increasing symptoms of chronic obstructive 
pulmonary disease.  Subsequently, he had at least one, or 
more, hospitalizations for treatment of his chronic 
obstructive pulmonary disease.  He required constant oxygen 
and was severely restricted in terms of his activities.  The 
wife stated that she had to help with home health care and to 
help bathe him every other day.  He was able to feed himself 
as long as she cut up the food and prepared soft foods.  The 
wife said that he was at times irritable, showed labile 
affect, and cried readily, however those symptoms were 
primarily in the context of his resentment over being 
confined subsequent to his chronic obstructive pulmonary 
disease.  He basically sat at home all day, doing very 
little.  He was oriented as to time, place, and person.  He 
showed no evidence of delusion, hallucination, or thought 
disorder.  Memory for recent and remote events was somewhat 
impaired, but given enough time he apparently could recall 
pertinent information and at time spontaneously would provide 
the examiner with recollection and memories for World War II.  
He displayed no abnormal mannerisms or behavior throughout 
the examination.  Intellect remained average with limited 
educational background.  The veteran was considered competent 
for VA purposes.  The examiner provided an Axis I diagnosis 
of generalized anxiety disorder.  The examiner provided no 
Axis II diagnosis.  The examiner provided an Axis III 
diagnosis of a history of severe chronic obstructive 
pulmonary disease since 1976 and possible arteriosclerotic 
heart disease with cerebral insufficiency.  The examiner 
provided an Axis IV diagnosis that the current stress was 
related to the restrictions and limitations of the veteran's 
chronic obstructive pulmonary disease.  The examiner provided 
an Axis V global assessment of functioning of 70.  The 
examiner further provided an opinion that any increase in the 
veteran's anxiety and irritability described was secondary to 
the complications of chronic obstructive pulmonary disease 
and being restricted to a wheelchair most of the time.  The 
examiner opined that there had been no basic change in his 
service-connected anxiety.

A March 1997 VA mental disorders examination notes that the 
veteran was 83.  His current medications remained the same as 
previous:  0.5 mg of Lorazepam twice daily and at bed time, 
and amitriptyline 50 mg at bed time.  The veteran was seen 
together with his wife.  She stated that he was almost 
wheelchair-bound, and required constant nasal oxygen.  His 
wife stated that he was hospitalized for pulmonary infections 
in 1995 and 1996.  She also stated that he had a longstanding 
history of gastrointestinal ulcers which occasionally bled, 
and that he had injured his kneecap and fallen and broken his 
hip on three occasions, most recently in 1980.  Mental status 
examination indicated that the veteran was oriented to time, 
place, and person.  There was no evidence of delusion, 
hallucination, or thought disorder.  Memory for recent and 
remote events remained unchanged.  His affect was one of a 
mild pervasive depression in which he clearly stated that his 
chronic illnesses and current limitations were somewhat 
depressing, but represented no significant change from the 
1994 examination.  The other elements of his mental status 
examination were essentially the same as in 1994.  The 
veteran remained competent for VA purposes.  The examiner 
provided an Axis I diagnosis of generalized anxiety disorder.  
The examiner provided no Axis II diagnosis.  The examiner 
provided an Axis III diagnosis of chronic obstructive 
pulmonary disease and arteriosclerotic heart disease.  The 
examiner provided no Axis IV diagnosis.  The examiner 
provided an Axis V global assessment of functioning of 70.  
In the examiner's opinion, there had been no significant 
change in the psychiatric symptoms since 1994.  His primary 
difficulties were continuing deterioration of his health 
secondary to chronic obstructive pulmonary disease and 
arteriosclerotic processes.  Both the veteran and his wife 
expressed concern over the financial burden of his chronic 
pleural illnesses, and were fearful that if some financial 
help was not forthcoming, that they would be forced to sell 
their home.

A July 1997 private medical examination notes that the 
veteran suffered from rather severe anxiety which was 
aggravated by his chronic obstructive pulmonary disease.

A March 1999 letter from the veteran's spouse notes that the 
veteran was taking Buspar, Lorazepam, Zoloft, Sertraline, and 
Nortriptyline.  The spouse stated that the veteran had 
anxiety problems dating to his service, and beyond, through 
his years of employment.  She further stated that his anxiety 
condition was aggravated by his chronic obstructive pulmonary 
disease and respiratory failure.  She stated that a year 
prior the veteran had been so aggravated with his inability 
to deal with his failing health, that he was suicidal for a 
time.  She had hidden his gun.  She reported that the veteran 
continued to speak of wanting to die constantly.  She stated 
that she believed that if he had no suffered so long with the 
anxiety disorder, that he would have been better able to deal 
with the severe health problems he had.  She reported that 
the veteran continued to not be able to stay in small places 
for very long, which had created problems as he was forced to 
see physicians often.  He had been severely depressed for 
three or four years and that had gotten worse.  He had almost 
stopped eating and had lost weight from 155 pounds to 116 
pounds in the previous year.  He was too weak as a result of 
that even to stand, and the least exertion left him shaking 
all over.  She stated that she felt that if his anxiety 
problems had not been so severe, he would eat better.  She 
stated that he was now bedridden 24 hours per day.

The Board finds that the veteran does not meet the criteria 
for entitlement to a 70 percent rating, pursuant to the 
criteria for evaluation in effect subsequent to November 7, 
1996.  While the veteran's mental disorder is productive of 
occupational and social impairment, the Board finds that the 
mental disorder is not productive of deficiencies in most 
areas.  While there is certainly a deficiency in mood, 
occasioned by the veteran's nonservice-connected chronic 
illness, the evidence does not show deficiencies in family 
relations, thinking, or judgment.  In addition, the Board 
notes that the evidence does not show obsessional rituals 
which interfere with routine activities; speech which is 
intermittently illogical, obscure, or irrelevant; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); neglect of personal appearance and hygiene; 
spatial disorientation; or an inability to establish and 
maintain effective relationships.  The Board notes that the 
evidence does show near-continuous depression which appears 
to affect the veteran's ability to function independently, 
appropriately and effectively.  Also, the veteran's spouse 
has reported suicidal ideation.  In addition, the evidence 
shows some difficulty in adapting to stressful circumstances 
(including work or a worklike setting).  However, the 
evidence simply does not show that the veteran's overall 
symptomatology is of the severity envisioned by a rating of 
70 percent.  The evidence demonstrates that the veteran has 
few of the symptoms typical of a mental disorder warranting a 
70 percent rating.  While he has some memory impairment, 
suicidal ideation, and near-continuous depression, the 
evidence does not show that his symptomatology is productive 
of the level of impairment which would warrant a rating of 70 
percent.  The Board notes that the veteran's symptomatology 
more nearly approximates the criteria for a rating of 50 
percent, which is warranted particularly due to the veteran 
having the listed typical symptoms of that rating of 
flattened affect; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); and disturbances of motivation and mood.

The Board finds that the veteran does not meet the criteria 
for entitlement to a 70 percent rating, pursuant to the 
criteria for evaluation in effect prior to November 7, 1996.  
The evidence does not show that the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired or that the psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  
While the evidence shows that the veteran suffers from 
anxiety and depression, some suicidal ideation, and some 
memory impairment, the evidence shows few other psychiatric 
symptoms which would impair the veteran's ability to 
establish relationships.  The veteran has maintained a 
relationship with his wife, who accompanies him to 
examinations and cares for him.  There is no evidence of 
record establishing severe impairment of the veteran's 
ability to establish effective or favorable relationships 
with people.  In addition, the Board notes that the evidence 
does not show that the veteran has severe industrial 
impairment by reason of his mental disorder.  The veteran is 
shown to have stopped working at age 62, partly because of 
his anxiety, but for the most part, due to his chronic 
obstructive pulmonary disorder and reduced ability to 
breathe.  While the evidence currently shows that the veteran 
is unemployable, this is due to his end-stage chronic 
obstructive pulmonary disease, arteriosclerotic heart 
disease, gastrointestinal disabilities, and musculoskeletal 
disabilities, in addition to his mental disorder.  The Board 
notes that the evidence shows that the major current 
component of the veteran's mental disorder is the anxiety and 
depression brought about by his nonservice-connected chronic 
pulmonary illness and being wheelchair-bound.  The evidence 
simply does not show that the veteran's mental disorder, 
without consideration of any other disability, is productive 
of severe industrial impairment.

Accordingly, the Board finds that the criteria for 
entitlement to an increased rating, greater than 50 percent 
for anxiety neurosis, are not met, and the veteran's claim 
therefor is denied.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, § 4.130, Diagnostic Code 9400 (1998).


II.  Entitlement to an increased rating for skin disease.

The veteran contends that his skin disease is more severe 
than currently evaluated and has increased in severity, 
warranting an increased rating.  After a review of the 
record, the Board finds that the veteran's contentions are 
not supported by the evidence, and his claim is denied.

The veteran established service connection for other diseases 
of the skin, analogy for:  tinea, circinata, legs, by means 
of a December 1944 rating decision, which assigned a 
noncompensable disability rating.  That rating was continued 
by a May 1994 rating decision, which is the subject of this 
appeal.  A November 1994 rating decision granted an increased 
rating of 10 percent for a disease of the skin, however, as 
that increased does not represent a full grant of benefits 
sought on appeal, this claim remains before the Board.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  The veteran's skin disorder is evaluated 
pursuant to the criteria found in Diagnostic Code 7817 of the 
Schedule, as dermatitis exfoliativa, using the criteria found 
in Diagnostic Code 7806 for eczema.  38 C.F.R. § 4.118 
(1998).  Under those criteria, a rating of 10 percent is 
warranted where the evidence shows exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A rating of 30 percent is warranted where the evidence shows 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  38 C.F.R. § 4.118 (1998).

A January 4, 1994, private physician's report notes that the 
veteran had a red rash on his back and groin area.  It was 
very, very red, with no itching.

A June 3, 1994, private physician's report notes that the 
veteran had dryness on the arms and legs with scaling and 
peeling.  There were stasis changes on the legs in addition 
to that there was eczemization and peeling of the legs, and 
to a lesser extent on the arms.  The examiner diagnosed 
stasis dermatitis and issued a cream medication.

A September 22, 1994 private physician's report indicates 
that the veteran had a red area with a few blisters on his 
forehead.  It was hurting some and had started the previous 
day.  He did not have pain before the redness and blisters 
developed.  It was less than the size of a quarter.  The 
physician gave him a shingles pack and felt that he had 
shingles on his forehead.

An April 1997 VA skin examination notes that the veteran had 
psoriasis diagnosed approximately two years prior.  This 
predominantly involved the front legs from the knees down, a 
few areas of the forearms, and an area of the upper posterior 
neck.  The symptoms were itching, with frequent scratching, 
which was intermittent.  On the upper posterior of the neck, 
there was a region of approximately six centimeters by three 
centimeters that had the appearance of really chronic lichen 
planus rather than psoriasis.  On the extensor surface of 
especially the elbows and also the anterior nap and so forth, 
there were no true psoriatic-like lesions.  Instead, he had 
rather generalized asteatosis psoriasis involving the 
waistline and posteriorly to the buttocks and the lower 
extremities, especially pretibially, and also the flexor 
surface of the forearms.  As would be expected, his skin was 
of senile turgor, and he was also noted to have a small left 
cheek actinic keratosis.  The veteran was using detergent 
type soaps and over-the-counter cortisone ointment in 
addition to emollient lotions obtained from VA.  The examiner 
explained that this was really asteatosis xerosis due to lack 
of oil in the skin brought on by age and activity level.  He 
instructed them to discontinue detergent soaps and use 
Palmer's Cocoa Butter Soap, and to continued with the 
emollients.  The examiner diagnosed asteatosis xerosis, which 
was age and activity related; a small left cheek actinic 
keratosis; and an area of chronic lichen planus in the upper 
posterior neck.

A July 1997 private medical examination notes a diagnosis of 
stasis dermatitis.

The Board finds that the evidence of record does not meet the 
criteria for entitlement to a higher rating for the veteran's 
skin disease.  The evidence of record does not show constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  The evidence shows that the veteran has 
eczema areas on his legs, and less so on his arms, and that 
he had shingles on his forehead.  However, the evidence does 
not show that these conditions resulted in extensive lesions, 
or that the forehead shingles were productive of marked 
disfigurement, as the area was less than the size of a 
quarter.  Although the veteran has been diagnosed with a 
small actinic keratosis of the left cheek and an area of 
chronic lichen planus of the upper posterior neck, the 
evidence does not show those conditions result in marked 
disfigurement.  The most recent VA examination found 
intermittent periods of itching, thus the Board finds that 
there was not constant itching or exudation.  That 
examination also failed to find true lesions.  Therefore, the 
Board finds that the veteran's symptoms more nearly 
approximate the criteria for his current 10 percent rating of 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.

Accordingly, the Board finds that the criteria for 
entitlement to an increased rating, greater than 10 percent, 
for skin disease are not met, and the veteran's claim 
therefor is denied.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, § 4.118, Diagnostic Codes 7800, 7819 
(1998).


III.  Entitlement to an increased rating for malaria.

The veteran contends that his malaria is more severe than 
currently evaluated and has increased in severity, warranting 
an increased rating.  After a review of the record, the Board 
finds that the veteran's contentions are not supported by the 
evidence, and his claim is denied.

The veteran established service connection for malarial 
fever, tertian, by means of a December 1994 rating decision, 
which assigned a 50 percent disability rating.  A November 
1947 rating decision reduced that rating to noncompensable.  
That rating was continued by a May 1994 rating decision, 
which is the subject of this appeal.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  Malaria is evaluated pursuant to the criteria 
found in Diagnostic Code 6304 of the Schedule.  38 C.F.R. 
§ 4.88 (1998).  Under those criteria, a rating of 100 percent 
is warranted where the evidence shows malaria as an active 
disease.  A note to that Diagnostic Code provides that the 
diagnosis of malaria depends on the identification of the 
malarial parasites in blood smears.  If the veteran served in 
an endemic area and presents signs and symptoms compatible 
with malaria, the diagnosis may be based on clinical grounds 
alone.  Relapses must be confirmed by the presence of 
malarial parasites in blood smears.  Thereafter rate 
residuals such as liver or spleen damage under the 
appropriate system.  38 C.F.R. § 4.88 (1998).

The criteria for evaluation of malaria were amended during 
the pendency of the veteran's appeal, effective August 30, 
1996.  See 61 Fed. Reg. 39875 (Jul. 31, 1996).  Pursuant to 
the criteria in effect prior to August 30, 1996, a 10 percent 
rating for malaria was assigned where the evidence showed 
that the malaria was recently active, with one relapse in the 
past year; or old cases with moderate disability.  38 C.F.R. 
§ 4.88, Diagnostic Code 6304 (1996).

The United States Court of Veterans Appeals has held that for 
the purpose of appeals, where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should be applied 
unless provided otherwise by statute.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Therefore, the Board will 
evaluate the veteran's symptomatology pursuant to both the 
criteria in effect prior to August 30, 1996, and the criteria 
in effect subsequent to that date, to determine which may be 
more favorable to the veteran.

An October 1947 private examination notes that the veteran 
had 30 to 40 attacks of malaria subsequent to his separation 
from service, the last on May 26, 1947.  An October 1947 
pathological laboratory report found no malaria parasites on 
a blood smear.

A March 6, 1948, private medical report describes an attack 
of ten days duration of chills and fever which the physician 
opined could very well have been malaria, and was treated as 
such with quinine.

A May 1948 VA examination blood test for malaria was 
negative.

An April 1997 VA systemic conditions examination noted that 
the veteran contracted malaria in New Guinea somewhere 
between 1942 and 1944.  His last attack was in approximately 
1946, which was associated with fever, severe diaphoresis, 
and disorientation.  Apparently, there had been no attacks 
since that time.  The examiner diagnosed a prior history of 
malaria contracted in New Guinea in 1942 and 1944, with a 
last attack in 1946, and apparently quiescent since that 
time.

Subsequent to the October March 1948 report of a possible 
attack of malaria, there is no evidence of record which shows 
the active disease of malaria or even any suspected attacks 
thereof.

In light of the fact that the most recent subsantiated attack 
of active malaria occurred in 1947, and the most recent 
suspected attack occurred in 1948, the Board finds that the 
evidence does not show that the veteran's malaria has been 
recently active, and there is no evidence of active malaria 
in the past year.  Furthermore, the Board notes that there is 
no medical evidence of record linking any of the veteran's 
current disabilities to his malaria.  Thus, the Board finds 
that the evidence does not show that the veteran's malaria is 
productive of moderate disability.  In addition, the Board 
finds that there is no evidence of record which shows that 
the veteran's malaria is currently active.  Therefore, the 
Board finds that the veteran does not meet the criteria for 
entitlement to an increased rating for malaria under either 
the criteria for evaluation in effect prior to August 30, 
1996, or the criteria in effect subsequent to that date.

Accordingly, the Board finds that the criteria for 
entitlement to an increased (compensable) rating for malaria 
are not met, and the veteran's claim therefor is denied.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§ 4.88, Diagnostic Code 6304 (1998).


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased rating, greater than 50 percent 
for anxiety neurosis, is denied.  Entitlement to an increased 
rating, greater than 10 percent, for skin disease is denied.  
Entitlement to an increased (compensable) rating for malaria 
is denied.  This appeal is denied in its entirety.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

